DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 5, 7, 8, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menzel (DE102013219010A1) as cited in IDS dated 3/5/19 with citations from machine translation provided with this Office Action.
Regarding claim 1, Menzel discloses a gas diffusion electrode for a fuel cell(layer 22 made up of third linker units 23 and arranged on the bipolar plate 21, [0118], Fig. 3), comprising: a gas-permeable substrate which is formed from an organic polymer, wherein the polymer has functional groups capable of complexing metal cations(third linker unit 23 is for example polyaniline [0112], [0116], [0104], [0105]); and, catalytically active noble metal particles and/or atoms that are bonded, by the functional groups, to a surface of a first flat side of the substrate 
Regarding claim 5, Menzel discloses all of the claim limitations as set forth above. Menzel further discloses the gas-permeable substrate  is formed from fibers of the organic polymer (nanostructures such as nanorods [0103], [0112]). 
Regarding claim 7, Menzel discloses a method for producing a gas diffusion electrode for a fuel cell  (layer 22 made up of third linker units 23 and arranged on the bipolar plate 21, [0118], Fig. 3) comprising: providing a gas-permeable substrate which is formed from an
organic polymer, wherein the polymer has functional groups capable of complexing metal cations(third linker unit 23 is for example polyaniline [0112], [0116], [0104], [0105]); charging the functional groups, which are present at a surface of a first flat side of the substrate and/or in a surface-proximal region of the first flat side of the substrate, with ions of a catalytically active noble metal under complexation thereof (see catalytic metal 25 bonded to chemical groups 24 of third linker unit 23 in Fig. 3); and, reducing the complexly bound noble metal ions to an oxidation state of zero([0020]).
Regarding claim 8, Menzel discloses  a fuel cell (fuel cell 100, Fig. 4, [0114]) comprising: a polymer electrolyte membrane (polymer electrolyte membrane 11, Fig. 4, [0114]);
gas diffusion electrodes  arranged on both sides of the polymer electrolyte membrane(layer 22 made up of third linker units 23 and arranged on the bipolar plate 21,[0118], Fig. 4, [0114]),
wherein each gas diffusion electrode comprises a gas-permeable substrate which is formed from an organic polymer, wherein the polymer has functional groups capable of complexing metal cations (third linker unit 23 is for example polyaniline [0112], [0116], [0104], [0105]), and further comprises catalytically active noble metal particles and/or atoms that are bonded, by the 
Regarding claim 10, Menzel discloses all of the claim limitations as set forth above. Menzel further discloses  no additional layer is present between the polymer electrolyte membrane and the gas diffusion electrodes adjoining thereto(Fig. 4, [0118], [0121]).
Regarding claim 12, Menzel discloses all of the claim limitations as set forth above. Menzel further discloses the fibers of the organic polymer are in the form of a fleece, a felt, or a fiber web([0057]).
Regarding claim 13, Menzel discloses all of the claim limitations as set forth above. Menzel further discloses  no microporous layer and no catalytic layer is present between the polymer electrolyte membrane and the gas diffusion electrodes adjoining thereto (Fig. 4, [0118], [0121]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel (DE102013219010A1) as cited in IDS dated 3/5/19 with citations from machine translation provided with this Office Action as applied to claim 1 above.
Regarding claim 6, Menzel discloses all of the claim limitations as set forth above. Menzel discloses it is preferred to substitute each adjacent carbon atom of a chain, with functional groups which have an increased affinity for ions, in particular protons, the direction of flow of the ions, especially the protons, can then either be controlled by a consumer, similar to an electrically conductive system, with the concentration gradient driven by the electrochemical consumption acts as a driving force ([0028]) but does not explicitly disclose a concentration of the catalytically active noble metal particles and/or atoms decreases inward with a gradient from the direction of the first flat side  of the substrate.
It would have been obvious to one of ordinary skill in the art to have a concentration of the catalytically active noble metal particles and/or atoms decreases inward with a gradient from the direction of the first flat side  of the substrate, since it provides for adjusting the reactivity within the electrode structure.
Allowable Subject Matter
7.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the functional groups comprise amidoxime groups, hydroxamic acid groups, amidrazone groups, or mixtures thereof.
In the instant invention, the functional groups are known as bidentate ligands, which therefore have two free electron pairs which are suitable for complexing the metal cation(p. 5, lines 5-6). A comparatively stable bonding of the catalytic metal is thus already possible with a single one of these groups, however, it is more likely that the noble metal cation is present bonded coordinatively by two or in particular by three of these groups(p. 5, lines 6-9). 
Menzel discloses the second chemical group 24 bound to the third linker unit 23 represents an azoaryl group in an example ([0110]) but does not disclose, teach or render obvious the noted claim limitation.
8.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is the organic polymer is a nitrile-group-containing polymer whose nitrile groups are partially or entirely converted into amidoxime groups, hydroxamic acid groups, and/or amidrazone groups.
In the instant invention, polyacrylonitrile is already, without subsequent reaction, furnished with nitrile groups (-CN) which as such are already capable of complexing metal cations(p. 13, lines 2-4). Moreover, nitrile groups may easily be chemically  converted into other 
Menzel discloses polyaniline ([0112]) but does not disclose, teach or render obvious the noted claim limitation.
9.	 Claim 11 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
10.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the organic polymer is a hydroxylamine-transformed copolymer of acrylonitrile and acrylic acid monomers, or a blend of hydroxylamine-transformed polyacrylonitrile  and polyacrylic acid.
In the instant invention, in order to even further increase the ionic conductivity, in embodiments of the invention it is provided that the polyacrylonitrile is present in the form of a copolymer that, besides the acrylonitrile blocks, has at least one additional comonomer, or is present in the form of a blend with an additional organic polymer(p. 5, line 29, p. 6, lines 1-4). The comonomer or the additional polymer is preferably a  polymer which possesses ionic groups, whereby the ionic conductivity of the substrate is further increased(p. 6, lines 4-6). Acrylic acid is preferably used as a comonomer, or polyacrylic acid, which is present as a blend with the PAN, is used as an additional polymer(p. 6, lines 6-7).

11.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the polymer electrolyte membrane  is a polyacrylonitrile-based membrane whose nitrile groups are at least partially converted into amidoxime groups, or which is impregnated with polyarylene ether sulfone.
In the instant invention, a membrane made up of a polymer is used as the polymer electrolyte membrane, which polymer is formed on the same polymer basis as the substrate of the gas diffusion electrode(p. 8, lines 17-19). In this way, a high chemical affinity between the gas diffusion electrode and the membrane is achieved, and a good material connection to the membrane is achieved with low transition resistances for the protons(p. 8, lines 19-22). Insofar as the gas-permeable substrate is PAN-based, a polymer electrolyte membrane is advantageously used which is a polyacrylonitrile-based membrane, wherein either its nitrile groups are at least partially converted to amidoxime  groups by treatment with hydroxylamine, or which is impregnated with polyarylene ether sulfone (p. 8, lines 22-26).
Menzel discloses membranes such as sulfonated tetrafluoroethylene polymer (PTFE) ([0022]) but does not disclose, teach or render obvious the noted claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724